Citation Nr: 1440672	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  07-35 060	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 10 percent for atopic dermatitis from October 5, 2005, to November 19, 2012.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from July 2003 to October 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which decision established service connection for atopic dermatitis, at a 10 percent rating from October 5, 2005.  

In October 2010, the Board remanded the case for additional development.  

In January 2013, the RO granted the maximum schedular rating of 60 percent for atopic dermatitis, effective from November 19, 2012.  

By a statements received in August 2013 and January 2014, the Veteran stated that he wanted to "cancel" his appeal.  However, he qualified the withdrawal of his appeal by stating that he wished to continue to pursue the claim for a rating higher than 10 percent before November 19, 2012, for the service-connected atopic dermatitis.  Consequently, the Board finds that the Veteran has withdrawn all issues on appeal other than the claim for a higher initial rating prior to November 19, 2012, for atopic dermatitis.  38 C.F.R. § 20.204.  (The Veteran has argued that there was clear and unmistakable error in the RO's failure to assign the 60 percent rating earlier than November 19, 2012; however, such a question need not be addressed because his appeal for a higher rating for the period prior to November 19, 2012, is already on appeal.)


FINDING OF FACT

Prior to November 19, 2012, the evidence does not show that atopic dermatitis covered an area greater than 20 percent of the entire body or exposed areas, or required immunosuppressive drug therapy.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent prior to November 19, 2012, for atopic dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the record indicates that the Veteran was provided with notice in August 2006 on the information and evidence necessary to substantiate his service connection claim, including degree and disability and effective date.  He was also notified about the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The duty to notify has been met. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records and VA treatment records.  The Veteran was afforded pertinent VA examinations in September 2006, January 2007, and November 2012, which provide information sufficient to rate the disability on appeal.  

II.  Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  A Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Because the Veteran is challenging the initially assigned disability rating for dermatitis, the evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  (As noted in the introduction, supra, the only question remaining on appeal is the rating to be assigned for service-connected dermatitis from October 5, 2005, to November 19, 2012.)

The Veteran has been awarded an initial rating for atopic dermatitis of 10 percent prior to November 19, 2012, pursuant to Diagnostic Code (DC) 7806 for dermatitis.  Under DC 7806, a 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.

The maximum 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs on a constant or near-constant basis during the past 12-month period.  Id.

Dermatitis may also be evaluated based on disfigurement of the head, face, or neck, or scars depending on the predominant disability.  Id.  

A September 2006 VA general medical examination report shows that the Veteran had a history of atopic eczematous dermatitis in service.  His current symptoms included a rash with no specific pattern.  It appeared every two weeks and lasted up to six months.  It required medication for relief.  When he was working, he required several breaks due to itching and discomfort.  He stated that it did not affect his activities of daily living.  Clinical examination showed reddish papules affecting the arms, back, between the fingers, and both legs.  They were itchy at the time of examination.  The examiner diagnosed atopic eczematous dermatitis affecting the arms, back, between the fingers, and both legs.  

January 2007 VA dermatology examination showed that the Veteran had a rash that was not completely responsive to medication.  His current medication included Atarax, Elidel cream, and Diprolene AES cream.  He did not have any side effects from his medication regimen.  His symptoms were listed as itching.  Clinical examination showed dry eczematous patches affecting 8 percent of the total body surface area.  No exposed areas of skin were affected.  The examiner diagnosed atopic dermatitis.  The examiner stated that the dermatitis would not pose occupational or daily living impairment, except with prolonged sun exposure.   

July 2007 VA primary care records note the Veteran's history of eczema.  Clinical examination was negative for any skin abnormality.  

July 2012 VA dermatology clinic records show that the Veteran had atopic dermatitis since preadolescent years.  He had a history of allergies and childhood asthma.  Clinical examination showed the lesions to affect the forearms, lower extremities, and feet.  The lesions were described as eczematous patches mainly on antecubital and popliteal fossae.  Licenification was evident on lesions without evidence of secondary infection.  The clinician diagnosed atopic dermatitis.  He educated the Veteran about the disorder and recommended topical medication. 

A 60 percent rating was ultimately assigned effective from November 19, 2012, the date of a VA dermatology examination reflecting progressive symptoms, with the rash spreading from his arms to his legs, thorax, face, and back.  The examiner noted the condition had begun to affect his lips.  The Veteran was treated with antihistamines and topical corticosteroids on a constant basis.  The examiner indicated that immunosuppressive medication was not used.  Clinical examination showed eczema to affect more than 40 percent of the Veteran's total body area and exposed area.  

The Veteran contends that a rating higher than 10 percent was warranted for his atopic dermatitis prior to the November 2012 examination.  However, prior to November 19, 2012, the clinical evidence does not show that the dermatitis affected between 20 and 40 percent of total body area or the exposed areas.  See VA examination reports from January 2007; VA treatment records from July 2007, July 2012.  The Board notes that the July 2012 examiner described eczematous lesions affecting several areas, but he did not quantify it.  His generalized report is too imprecise to support a higher rating under the applicable rating criteria.  The Veteran was not under immunosuppressive drug therapy during this period, and the November 2012 VA examiner explicitly affirmed that such therapy was not being used.  See November 2012 VA examination report.  In short, the disability did not affect an area large enough to warrant a higher rating; nor did it require treatment of a nature that a 30 percent or higher rating could be assigned.  Additionally, there was no indication that it affected the head, face, or neck, or cause scarring that would warrant a rating higher than 10 percent prior to November 19, 2012.  For the above-stated reasons, an initial rating higher than 10 percent prior to November 19, 2012 for atopic dermatitis is not warranted.  38 C.F.R. § 4.118, DC 7806.  

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected atopic dermatitis to be fully contemplated by the rating criteria.  In short, for the period in question, there is no indication that the Veteran experienced symptoms not typical of dermatitis and therefore not contemplated by the criteria of DC 7806.  The Board finds that the degree of disability experienced by the Veteran is fully contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial rating in excess of 10 percent prior to November 19, 2012, for atopic dermatitis is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


